DETAILED ACTION
		Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 09/27/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
4.	Claims 1-3, 7-9, 11-14 and 18-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-3, 6-8, 11-14 and 17-19 of Patent No. 11,166,765.  Although the conflicting claims are not identical, they are not patentably distinct from each other because they are essentially the same, except that claims 1 and 12 of the instant application have the additional limitations of  control algorithm. However, Staunton et al. (US 2018/0168750 A1) teaches these limitations, as discussed below.  Claims 1 and 12 of the instant application do not recite defines a geometry while claims 1 and 12 of Patent No. 11,166,765 recite.  Thus, claims 1-3, 7-9, 11-14 and 18-20 of the instant application is obvious in view of claims 1-3, 6-8, 11-14 and 17-19 of Patent No. 11,166,765.
5.	Regarding claim 1, the application claim discloses A method for development of a surgical robotic system, comprising: rendering a virtual surgical robot being built from kinematic data that defines movement of a surgical robot to a display; receiving a user input to move the virtual surgical robot based on a control algorithm; and revising the kinematic data or the control algorithm, based on evaluating the move of the virtual surgical robot.  Claim 1 of Patent No. 11,166,765 discloses A method for development of a surgical robotic system, comprising: rendering a virtual surgical robot being built from kinematic data that defines a geometry and movement of a surgical robot to a display; receiving a user input to effect a movement or a configuration selection of the virtual surgical robot; and modifying the kinematic data, based on evaluation of the movement or the configuration of the virtual surgical robot.  For the added limitations, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Staunton into Patent No. 11,166,765, in order to  improve accuracy. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention by applicant to modify claim 1 of Patent No. 11,166,765 to include a control algorithm because Staunton teaches filtered transform using inverse kinematic calculations wherein the path generator 69 generates the tool path 100 based on the filtered transform ([0078]).  Regarding claim 12, the analysis is similar to that of claim 1, the rationale of claim 1 rejection is applied in rejecting claim 12. Therefore, the claims in the present application disclosing broader than the claims in the Patent No. 11,166,765 recite.
6.	The following table shows the claims of the current application being examined and the conflicting claims of Patent No. 11,166,765.
Current Application No.
17/486,471
Patent No. 
11,166,765
1-3
1-3
7-9
6-8
11
11
12-14
12-14
18-20
17-19


The following table shows an example of the corresponding conflicting claims of the current application and Patent No. 11,166,765.
Current Application No.
17/486,471
Claim 1
Patent No. 
11,166,765
Claim 1
A method for development of a surgical robotic system, comprising:
A method for development of a surgical robotic system, comprising:
rendering a virtual surgical robot being built from kinematic data that defines movement of a surgical robot to a display;
rendering a virtual surgical robot being built from kinematic data that defines a geometry and movement of a surgical robot to a display;
receiving a user input to move the virtual surgical robot
receiving a user input to effect a movement or a configuration selection of the virtual surgical robot;
based on a control algorithm;
Staunton teaches that.
and revising the kinematic data or the control algorithm, based on evaluating the move of the virtual surgical robot.
and modifying the kinematic data, based on evaluation of the movement or the configuration of the virtual surgical robot.



Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

8.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

9.	Claims 1-20 are rejected under U.S.C. 103(a) as being unpatentable over Jarc et al. (US 2017/319282 A1) in view of Staunton et al. (US 2018/0168750 A1).
10.	With reference to claim 1, Jarc teaches A method for development of a surgical robotic system, comprising: rendering a virtual surgical robot being built from data of a surgical robot to a display; (“Teleoperated surgical systems that use robotic technology (so-called surgical robotic systems) can be used to overcome limitations of manual laparoscopic and open surgery.” [0003] “the control system 118 can comprise a number of data processing circuits (e.g., on the surgical manipulator assembly 102 and/or on the master assembly 110). Any of a wide variety of centralized or distributed data processing architectures can be employed. … the servo controller and the manipulator assembly 102 are provided as part of a robotic arm cart positioned adjacent to the patient 106. The servo controllers transmit signals instructing the manipulator assembly 102 to move the instrument 104, which extends into an internal surgical site within the patient body via openings in the body. Each manipulator assembly 102 supports at least one surgical instrument 104 (e.g., "slave") and can comprise a series of non-teleoperated, manually articulatable linkages and a teleoperated robotic manipulator. The linkages can be referred to as a set-up structure, which includes one or more links coupled with joints that allows the set-up structure to be positioned and held at a position and orientation in space. The manipulator assembly 102 can be driven by a series of actuators (e.g., motors). These motors actively move the robotic manipulators in response to commands from the control system 118. … a simulated environment may be displayed on the display system 202, where the simulated environment may be a stereoscopic display of a surgical site and virtual slave surgical instruments. As the user moves the master controllers 204, a virtual surgical instrument may move in a corresponding fashion in the stereoscopic display.” [0024-0027]) Jarc also teaches receiving a user input to move the virtual surgical robot; (“When the user (e.g., trainee) at the trainee system operates the master assembly via the master control devices (e.g., master controllers, foot pedals, etc.), the trainee system 500 receives input data, such as the position, speed, or state of the various master control devices. Some or all of the input data received at the trainee system is transmitted to the expert system (arrow 504). The input data is used to render the position and state of the virtual surgical instruments on the trainee system 500 as a local scene 508. Similarly, the input data is used on the expert system 502 to render the environment of the trainee system 510. This is a remote scene from the perspective of the user at the expert system 502. In a similar fashion, some or all of the input data received at the expert system 502 as a result of a user's operation of the expert system 502 is transmitted to the trainee system 500. At the expert system 502, the input data received at the expert system 502 as a result of the user's operation of the expert system 502 is used to render a local scene 512 (local with respect to the user at the expert system 502). The input data received at the expert system 502 as a results of the user's operation of the expert system 502 is transmitted (arrow 514) to the trainee system 500 and rendered as a remote scene 516 (remote with respect to the trainee system 500).” [0036-0037] “Input signals include various arm movements and positions (e.g., of master controller 204), camera controls, or other inputs received from a user at the master assembly 110. The input control signals can be scanned, filtered, and processed to identify input control signals that affect the virtual surgical simulation. Such input control signals are sent to a video subsystem 602 at the master assembly 110.” [0039]) Jarc further teaches revising the data or the control algorithm, based on evaluating the move of the virtual surgical robot. (“while some embodiments are described with the expert's virtual surgical instruments being visually modified (e.g., using a semi-transparent effect), it is understood that such modifications can be applied to the trainee user's virtual instruments. For example, in an embodiment, at the expert user's station, the expert user's virtual instruments are rendered as opaque while the trainee's virtual instruments are rendered as semi-transparent or see-through. Additionally, the effect used on the virtual instrument (either trainee or expert) can be modified before or during an exercise. The modifications can be used to improve training methodologies.” [0035])

    PNG
    media_image1.png
    448
    493
    media_image1.png
    Greyscale

Jarc does not explicitly teach kinematic data that defines movement and based on a control algorithm. This is what Staunton teaches (“the controller 30 combines filtered transform (B2PT) and the filtered version of transform (PT2TCP) to produce filtered transform (B2TCP) between the base 16 and the TCP. The controller 30 produces this transform by utilizing matrix multiplier at block 92. The controller 30 utilizes filtered transform (B2TCP) for controlling the manipulator 14 using inverse kinematic calculations wherein the path generator 69 generates the tool path 100 based on the filtered transform (B2TCP) and such that the boundary generator 66 assesses the filtered transform (B2TCP) with respect to the virtual boundaries 55.” [0078] “Utilizing the raw kinematic measurement and navigation data before filtering by the first filter 86 enables the controller 30 to record to memory a log of actual states 108 of the tool 20. The controller 30 is configured to determine actual states 108 of the tool 20 while commanding the tool 20 to move relative to the surgical site, e.g., along the tool path 100. As will be described below, the actual states 108 are determined using one or more of second filtered (or unfiltered) kinematic measurement data and second filtered (or unfiltered) navigation data. For any given time step during movement of the tool 20, each commanded state 98 has a corresponding actual state 108.” [0082]) Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Staunton into Jarc, in order to improve accuracy.
11.	With reference to claim 2, Jarc teaches the virtual surgical robot includes at least one of a robotic arm, a surgical robotic table, and a surgical tool attachment on the robotic arm. (“A servo controller can be separate from, or integral with, the manipulator assembly 102. In some embodiments, the servo controller and the manipulator assembly 102 are provided as part of a robotic arm cart positioned adjacent to the patient 106. The servo controllers transmit signals instructing the manipulator assembly 102 to move the instrument 104, which extends into an internal surgical site within the patient body via openings in the body.” [0025] “A user interface such as master assembly 110, without one or more corresponding manipulator assemblies (e.g., manipulator assembly 102 shown at FIG. 1), can also be used to train users on the use of a teleoperated surgical system (e.g., teleoperated surgical system 100 shown at FIG. 1). For training purposes, a simulated environment may be displayed on the display system 202, where the simulated environment may be a stereoscopic display of a surgical site and virtual slave surgical instruments. As the user moves the master controllers 204, a virtual surgical instrument may move in a corresponding fashion in the stereoscopic display.” [0027] “FIG. 3 illustrates a virtual surgical site 300, according to an embodiment. The virtual surgical site 300 may be displayed on the display system 202 and includes two virtual slave surgical instruments 302. In a cooperative training environment, a second set of virtual surgical instruments can be overlaid on the user's display. The second set of virtual surgical instruments can be representations of virtual instruments controlled by an expert user (e.g., proctor, instructor, teacher, etc.). FIG. 4 illustrates a process to composite two virtual surgical sites, according to an embodiment. The trainee can operate in one virtual environment, which can be rendered in a trainee scene 400. Similarly, the expert user can view the same or similar environment and have control of separate virtual surgical instruments.” [0034])
12.	With reference to claim 3, Jarc teaches the evaluation is based on reach or access of the virtual surgical robot. (“When analyzing performance for a teleoperated simulator, instructional objectives can be viewed on a continuum with basic system skills on one end of the continuum and robotic surgical procedures on the other end. In the middle, robotic surgical skills and tasks are represented. Thus a user can begin learning with basic robotic system skills, such as dexterous tasks like needle targeting, moving objects, or navigating instruments in space. Eventually, the user can progress to the middle of the continuum and practice robotic surgical skills, such as suturing or knot tying. After gaining proficiency in skills, the user can progress to robotic surgical procedures and procedural tasks, such as a hysterectomy.” [0017] “The expert user's surgical instruments can be presented in a translucent or semi-transparent overlay in the trainee's screen (represented by the dashed outline virtual instruments in the combined scene 404). In this manner, the expert user who is operating a separate master assembly is able to visually guide or advise the trainee user and the trainee can mimic or watch the expert's virtual instruments in the display system. Other visual effects can be applied to the expert user's surgical instruments, such as a semi-transparent effect, see-through effect, or an abstracted representation (e.g., a dotted outline, ghosted shape, cartoon drawing, etc.). Optionally, in some embodiments, the expert user's surgical instruments are rendered in a manner to resemble the trainee user's virtual surgical instruments (e.g., opaque, shaded, etc.). Further, while some embodiments are described with the expert's virtual surgical instruments being visually modified (e.g., using a semi-transparent effect), it is understood that such modifications can be applied to the trainee user's virtual instruments. For example, in an embodiment, at the expert user's station, the expert user's virtual instruments are rendered as opaque while the trainee's virtual instruments are rendered as semi-transparent or see-through. Additionally, the effect used on the virtual instrument (either trainee or expert) can be modified before or during an exercise. The modifications can be used to improve training methodologies.”[0035])
13.	With reference to claim 4, Jarc does not explicitly teach the control algorithm includes transformations between movements of a user input device. This is what Staunton teaches (“the controller 30 further includes software modules. The software modules may be part of a computer program or programs that operate on the manipulator computer 26, navigation computer 36, or a combination thereof, to process data to assist with control of the system 10.  … The operator interacts with the first and second input devices 40, 42 and the one or more displays 38 to communicate with the software modules.” [0040] “The transform, when calculated, gives the state (position and/or orientation) of the component from the first coordinate system given with respect to a second coordinate system. The controller 30 calculates/obtains and combines a plurality of transforms e.g., from the various components of the system 10 to control the manipulator 14,” [0050]) Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Staunton into Jarc, in order to improve accuracy.
14.	With reference to claim 5, Jarc does not explicitly teach the control algorithm includes position commands to actuators of the surgical robot.  This is what Staunton teaches (“The first filtered measurement and navigation data are utilized to determine commanded states 98 of the tool 20 while commanding the tool 20 to move relative to the surgical site, e.g., along a tool path 100. … this first filtered data is involved in the calculation of constraints and downstream control commands, ultimately used to control the manipulator 14.” [0068-0069]) Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Staunton into Jarc, in order to improve accuracy.
15.	With reference to claim 6, Jarc does not explicitly teach the control algorithm includes gain parameters, damping parameters, and delays.  This is what Staunton teaches (“The first filter 86 is a digital temporal filter that filters the raw data. This filtering may occur in the time-domain. Filtering may be understood as performing a type of averaging over a time history of data. Filtering does not affect the update or measurement rate but rather the frequency of content of the output signal (e.g., how quickly or smoothly the output changes), yet still providing a new output for each sample. In general, the greater the filter length for the filter, the greater the filter latency (delay) and averaging. In other words, a greater filter length provides more time to take into account (or average) determinations of the raw data over time. Thus, the greater the filter length, the smoother the raw data is over time. As will be described below, this first filtered data is involved in the calculation of constraints and downstream control commands, ultimately used to control the manipulator 14. The first filter 86 may be one or more of various types of filters. In one embodiment, the first filter 86 may be understood as averaging inputted data, or averaging a time history of data.  For example, the first filter 86 may be an infinite impulse response (IIR) filter, a finite impulse response filter (FIR), a “boxcar” filter, or the like. In addition, the filter order and length or filter length maybe chosen to meet requirements of the application. Generally, the filtering described herein applies to low pass-type filtering, however, other filter-types, such as band pass, high pass, or notch filtering may be utilized. The filter length takes into account the time history of the filter. Examples of a filter length include a “time constant” for IIR filters, number of taps or coefficients (i.e., memory depth) for a FIR (finite impulse response) filter, or any parameter of a filter relating to the amount of depth of data that is processed or averaged.” [0069-0070]) Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Staunton into Jarc, in order to improve accuracy.
16.	With reference to claim 7, Jarc does not explicitly teach modifying the kinematic data includes adding or removing a link of the surgical robot.  This is what Staunton teaches (“With the transforms identified, one simplified embodiment of the data fusion and filtering techniques is illustrated in FIG. 4. As shown, the controller 30 acquires the raw kinematic measurement data, which in this embodiment, relates to kinematically derived states of the manipulator 14. In one example, the raw kinematic measurement data may relate to the state of the tool 20 relative to the base 16 or manipulator coordinate system MNPL, i.e., (B2T)) Additionally or alternatively, the raw kinematic measurement data may relate to a state of one or more of the links 18 relative to the base 16, a state of the tool 20 relative to one or more of the links 18, a state of one or more of the joints (J1-J6) relative to the base 16, a state of the tool 20 relative to one or more of the joints (J1-J6), a state of the TCP relative to any of the aforementioned components, or the like. The controller 30 may acquire this raw kinematic measurement data using forward kinematic calculations, and by using any suitable transform depending on which components of the manipulator 14 have states that are being tracked.” [0066] “the raw kinematic measurement data and raw navigation data (i.e., raw data) is passed to a first filter 86. The first filter 86 applies a first filter length, to produce first filtered kinematic measurement data and first filtered navigation data, respectively. The first filtered measurement and navigation data are utilized to determine commanded states 98 of the tool 20 while commanding the tool 20 to move relative to the surgical site, e.g., along a tool path 100.” [0068]) Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Staunton into Jarc, in order to improve accuracy.
17.	With reference to claim 8, Jarc does not explicitly teach the kinematic data is stored in a computer readable medium in Unified Robot Description Format (URDF).  This is what Staunton teaches (“In general, the manipulator tracker 52 and the tool 20 are tracked by different techniques, i.e., by navigation data and kinematic measurement data, respectively. The known relationship data assists to bridge the kinematic measurement data and the navigation data by aligning the manipulator tracker 52 and the tool 20 to a common coordinate system. The known relationship data may be fixed (constant or static) or variable. In embodiments where the known relationship data is fixed, the known relationship data may be derived from calibration information relating to the manipulator tracker 52 and/or the tool 20. For example, the calibration information may be obtained at a manufacturing/assembly stage, e.g., using coordinate measuring machine (CMM) measurements, etc. The known relationship data may be obtained using any suitable method, such as reading the known relationship data from a computer-readable medium, an RFID tag, a barcode scanner, or the like. The known relationship data may be imported into system 10 at any suitable moment such that the known relationship data is readily accessible by the controller 30.” [0057-0058] “Utilizing the raw kinematic measurement and navigation data before filtering by the first filter 86 enables the controller 30 to record to memory a log of actual states 108 of the tool 20.” [0082]) Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Staunton into Jarc, in order to improve accuracy.
18.	With reference to claim 9, Jarc teaches the virtual surgical robot (“Each manipulator assembly 102 supports at least one surgical instrument 104 (e.g., "slave") and can comprise a series of non-teleoperated, manually articulatable linkages and a teleoperated robotic manipulator. The linkages can be referred to as a set-up structure, which includes one or more links coupled with joints that allows the set-up structure to be positioned and held at a position and orientation in space. The manipulator assembly 102 can be driven by a series of actuators (e.g., motors). These motors actively move the robotic manipulators in response to commands from the control system 118. The motors are further coupled to the surgical instrument 104 so as to advance the surgical instrument 104 into a naturally or surgically created anatomical orifice and move the surgical instrument 104 in multiple degrees of freedom” [0026] “The virtual environment can include various biological structures in addition to the surgical instrument 104. The surgeon 112 operates the instrument 104 within the virtual environment to train, obtain certification, or experiment with various skills or procedures without having the possibility of harming a real patient.” [0032])
Jarc does not explicitly teach a 2x2 robotic arm configuration, a 2x2 cross-under configuration, or a 3x1 configuration. This is what Staunton teaches (“The system 10 includes a manipulator 14. The manipulator 14 has a base 16 and plurality of links 18. A manipulator cart 17 supports the manipulator 14 such that the manipulator 14 is fixed to the manipulator cart 17. The links 18 collectively form one or more arms of the manipulator 14. The manipulator 14 may have a serial arm configuration (as shown in FIG. 1) or a parallel arm configuration. In other embodiments, more than one manipulator 14 may be utilized in a multiple arm configuration. The manipulator 14 comprises a plurality of joints (J) and a plurality of joint encoders 19 located at the joints (J) for determining position data of the joints (J). For simplicity, only one joint encoder 19 is illustrated in FIG. 1, although it is to be appreciated that the other joint encoders 19 may be similarly illustrated. The manipulator 14 according to one embodiment has six joints (J1-J6) implementing at least six-degrees of freedom (DOF) for the manipulator 14. However, the manipulator 14 may have any number of degrees of freedom and may have any suitable number of joints (J) and redundant joints (J)." [0025]) Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Staunton into Jarc, in order to improve accuracy.
19.	With reference to claim 10, Jarc teaches the virtual surgical robot (“Each manipulator assembly 102 supports at least one surgical instrument 104 (e.g., "slave") and can comprise a series of non-teleoperated, manually articulatable linkages and a teleoperated robotic manipulator. The linkages can be referred to as a set-up structure, which includes one or more links coupled with joints that allows the set-up structure to be positioned and held at a position and orientation in space. The manipulator assembly 102 can be driven by a series of actuators (e.g., motors). These motors actively move the robotic manipulators in response to commands from the control system 118. The motors are further coupled to the surgical instrument 104 so as to advance the surgical instrument 104 into a naturally or surgically created anatomical orifice and move the surgical instrument 104 in multiple degrees of freedom” [0026] “The virtual environment can include various biological structures in addition to the surgical instrument 104. The surgeon 112 operates the instrument 104 within the virtual environment to train, obtain certification, or experiment with various skills or procedures without having the possibility of harming a real patient.” [0032])
Jarc does not explicitly teach repeating the move, using the revised control algorithm. This is what Staunton teaches (“the controller 30 combines filtered transform (B2PT) and the filtered version of transform (PT2TCP) to produce filtered transform (B2TCP) between the base 16 and the TCP. The controller 30 produces this transform by utilizing matrix multiplier at block 92. The controller 30 utilizes filtered transform (B2TCP) for controlling the manipulator 14 using inverse kinematic calculations wherein the path generator 69 generates the tool path 100 based on the filtered transform (B2TCP) and such that the boundary generator 66 assesses the filtered transform (B2TCP) with respect to the virtual boundaries 55.” [0078] “Utilizing the raw kinematic measurement and navigation data before filtering by the first filter 86 enables the controller 30 to record to memory a log of actual states 108 of the tool 20. The controller 30 is configured to determine actual states 108 of the tool 20 while commanding the tool 20 to move relative to the surgical site, e.g., along the tool path 100. As will be described below, the actual states 108 are determined using one or more of second filtered (or unfiltered) kinematic measurement data and second filtered (or unfiltered) navigation data. For any given time step during movement of the tool 20, each commanded state 98 has a corresponding actual state 108. " [0082] “This immediate updating occurs at a point in time represented by a dot on the commanded tool path 100C. The updated commanded tool path 100C′ loops back around with a localized clean up pass, thereby minimizing deviations 110′. In FIG. 9, the updated commanded tool path 100C′ may continue along the originally commanded path 100C or any other suitable updated commanded tool path 100C′.” [0109]) Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Staunton into Jarc, in order to improve accuracy.
20.	With reference to claim 11, Jarc teaches modifying a workflow associated with a surgical robotic procedure based on the evaluation. (“The virtual environment can include various biological structures in addition to the surgical instrument 104. The surgeon 112 operates the instrument 104 within the virtual environment to train, obtain certification, or experiment with various skills or procedures without having the possibility of harming a real patient. Simulating surgical procedures also has the advantage of requiring fewer components. For example, a patient-side cart is not needed because there is no actual patient. Thus, simulation provides increased convenience and accessibility.” [0032] “The expert user's surgical instruments can be presented in a translucent or semi-transparent overlay in the trainee's screen (represented by the dashed outline virtual instruments in the combined scene 404). In this manner, the expert user who is operating a separate master assembly is able to visually guide or advise the trainee user and the trainee can mimic or watch the expert's virtual instruments in the display system. Other visual effects can be applied to the expert user's surgical instruments, such as a semi-transparent effect, see-through effect, or an abstracted representation (e.g., a dotted outline, ghosted shape, cartoon drawing, etc.). Optionally, in some embodiments, the expert user's surgical instruments are rendered in a manner to resemble the trainee user's virtual surgical instruments (e.g., opaque, shaded, etc.). Further, while some embodiments are described with the expert's virtual surgical instruments being visually modified (e.g., using a semi-transparent effect), it is understood that such modifications can be applied to the trainee user's virtual instruments. For example, in an embodiment, at the expert user's station, the expert user's virtual instruments are rendered as opaque while the trainee's virtual instruments are rendered as semi-transparent or see-through. Additionally, the effect used on the virtual instrument (either trainee or expert) can be modified before or during an exercise. The modifications can be used to improve training methodologies.”[0035])
21.	Claim 12 is similar in scope to claim 1, and thus is rejected under similar rationale.  Jarc additionally teaches one or more processors (“The visualization system 116 can be implemented as hardware, firmware, software, or a combination thereof, and it interacts with or is otherwise executed by one or more computer processors, which can include the one or more processors of a control system 118.” [0022])
22.	Claims 13-20 are similar in scope to claims 2-9, and they are rejected under similar rationale.  

Conclusion
23.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Chin whose telephone number is (571)270-3697.  The examiner can normally be reached on M-F 8:00am-4:30pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kent Chang can be reached on (571)272-7667.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.   
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (886)217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)786-9199 (IN USA OR CANANA) or (571)-272-1000.

/MICHELLE CHIN/

Primary Examiner, Art Unit 2619